DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Responsive to communication filed on 5 August 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it recites “a static hardware specification … the static hardware specification not changing while the physical machine is running; … change a congestion determination threshold … based on the static hardware specification;” however, nowhere in the original disclosure is there a recitation of a static hardware specification or a static hardware specification that does not change while a physical machine is running.
The applicant cites ¶¶ 18-22, 28-33, 36-37, 49, 51, 53-57, and 65.  The examiner cannot find support for these limitations in those paragraphs.  Further, the specification discloses changing a congestion determination threshold in ¶¶ 11-12, 30-33, 61, 64, 70, 74, 76, and 78.  In these portions of the specification disclose congestion determination threshold is changed based on information related to the performance of the physical machine allocated to itself.  However, the Examiner can find no disclosure of changing a congestion determination threshold based on a static hardware specification.
Accordingly, claim 1 is rejected under 35 USC 112(a) for recited new matter that was not described in the original specification.
Claims 2-18 recite equivalent subject matter, therefore, they are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat (US 2018/0349195) and further in view of Bruun et al. (US 2016/0335111) and further in view of Ganapathy et al. (US 2016/0012010).

Regarding claim 1, El Khayat teaches: A method of controlling a virtual network function, wherein a virtual network function management apparatus: 
obtains information related to specification of a physical machine allocated to a virtual network function (¶ 55, “In step S402 the system key performance indicator 202 is continuously monitored”; ¶ 45, “A system key performance indicator 202 is a performance indicator that is influenced by the behavior and configuration of the system being monitored”; ¶ 87, “The method and the network entity 100 dynamically adapt the threshold values 105-1 and 105-2 used for causing scaling executions during VNF run-time”); and 
transmits the information related to the specification of the physical machine allocated to the virtual network function, to a virtual machine (Figure 9, System KPI monitoring transfers data from Application 200 to scaler 103; ¶ 47, “the scaler 103 and the application 200 can be built by digital electronic circuits or software programs”, it would be obvious to a person having ordinary skill in the art to implement the Scaler 103 as a virtual machine); and 
wherein the virtual network function management apparatus causes the virtual machine that configures the virtual network function to change a congestion determination threshold set in the virtual machine, based on the specification of the physical machine (¶ 87, “The method and the network entity 100 dynamically adapt the threshold values 105-1 and 105-2 used for causing scaling executions during VNF run-time”).
El Khayat does not teach, however, Brunn et al. discloses: transmit an instruction to create a virtual machine that configures the virtual network function to a virtualized infrastructure manager (¶ 30, “computer executable instructions 40 providing instructions to provide a VNF, such as VNF 42, including a number (the number including the number “1”) of VNFCs of a number (the number including the number “1”) of different types, such as VNFCs 44 and 46, with each VNFC comprising a VM executing application software, such as VMs 48 and 50 executing application software 52 and 54”); and
obtain information sent from the virtualized infrastructure manager according to the instruction (¶ 43, “A VNF manager which is specific to VNF 204 and understands unique requirements and performance requirements of VNF 202, such as VNF Manager 252, configures the VMs of VNFCs VNFC.sub.1, VNFC.sub.2, and VNFC.sub.3 so as to work together to provide VNF 202 by communicating via networks to which the VMs are attached”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of transmit an instruction to create a virtual machine that configures the virtual network function to a virtualized infrastructure manager; and obtain information sent from the virtualized infrastructure manager according to the instruction, as taught by Brunn et al., in the same way to the method for controlling a virtual network function, as taught by El Khayat. Both inventions are in the field of managing VNFs, and combining them would have predictably resulted in “managing virtual network functions of a network”, as indicated by Brunn et al. (claim 1).
El Khayat and Brunn et al. do not teach, however, Ganapathy et al. disclose: information related to a static hardware specification (¶ 55, “Examples of configuration information include router buffer sizes and latency configuration values, anti-starvation thresholds, various disable and enable controls for certain queues, buffers and so forth”);
the static hardware specification not changing while the physical machine is running (¶ 56, “Note that this configuration information may be stored within a non-volatile storage of a given coherent fabric IP logic and used by a corresponding configuration control logic to configure the fabric for operation”); and
changing a congestion determination based on the static hardware specification (¶ 92, “the first coherent fabric logic comprises a traffic throttle logic to throttle traffic according to at least one throttle threshold, the at least one throttle threshold obtained from the plurality of configuration values”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of information related to a static hardware specification; the static hardware specification not changing while the physical machine is running; and changing a congestion determination based on the static hardware specification, as taught by Ganapathy et al., in the same way to the method for controlling a virtual network function, as taught by El Khayat and Brunn et al.. Both inventions are in the field of using thresholds to throttle hardware, and combining them would have predictably resulted in “a traffic throttle control logic 420 that may be configured to throttle traffic, e.g., based on various monitored parameters of a system”, as indicated by Ganapathy et al. (¶ 54).

Regarding claim 3, El Khayat teaches: the congestion determination threshold includes at least one of a processing upper limit value for a received signal in the virtual machine, a processor usage rate, and an upper limit value of data transfer amount per unit time (¶ 40, “If the monitored system key performance indicator 202 exceed an upper threshold value 105-1 or fall below a lower threshold value 105-2, a scaling action of the application 200 of the virtual machines 201-1, . . . , 201-n may be caused by the scaler 103”).

Regarding claim 4, El Khayat teaches: in a case where the static hardware specification of the physical machine is higher than a prescribed reference specification, the virtual machine changes the congestion determination threshold to a value higher than a reference value (¶ 51, “In order to avoid these unnecessary scaling actions the lower threshold value 105-2 is adapted by the adaptation unit 101 by lowering it”).

Regarding claim 5, El Khayat teaches: in a case where the static hardware specification of the physical machine is lower than a prescribed reference specification, the virtual machine changes the congestion determination threshold to a value lower than a reference value (¶ 86, “Dynamically adapting the threshold values 105-1 and 105-2 for the system key performance indicator 202 during VNF run-time avoids auto-scaling oscillations”).

Regarding claim 6, El Khayat teaches: a parameter for congestion determination of the virtual machine is changed, instead of the congestion determination threshold (¶ 57, “In step S405 a scale-in action is executed that reduces the capacity of the application 200 by the configured number N of virtual machines”).

Claim(s) 7-8, 11, 13-14, 16-18 correspond(s) to claim(s) 1, 4, and 5-6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2, 9-10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat, Brunn et al., and Ganapathy et al., as applied above, and further in view of Chitalia (US 2021/0099368).

Regarding claim 2, El Khayat, Brunn et al., and Ganapathy et al. do not teach, however, Chitalia teaches: the virtual network function management apparatus writes the information related to the static hardware specification of the physical machine allocated to the virtual network function, to a prescribed setting drive (¶ 111, “Usage metrics data store 216 may represent any suitable data structure or storage medium for storing information related to metrics collected by policy agents 205”), instead of the virtual network function management apparatus transmitting the information related to the static hardware specification of the physical machine allocated to the virtual network function, to the virtual machine, wherein the virtual machine that configures the virtual network function changes the congestion determination threshold set in the virtual machine, based on the static hardware specification of the physical machine read from the prescribed setting drive (¶ 238, “The thresholds and values on the metrics can be alarmed based on static or dynamically learnt global thresholds”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the virtual network function management apparatus writes the information related to the specification of the physical machine allocated to the virtual network function, to a prescribed setting drive, instead of the virtual network function management apparatus transmitting the information related to the specification of the physical machine allocated to the virtual network function, to the virtual machine, wherein the virtual machine that configures the virtual network function changes the congestion determination threshold set in the virtual machine, based on the specification of the physical machine read from the prescribed setting drive, as taught by Chitalia, in the same way to the virtual network function apparatus, as taught by El Khayat and Brunn et al.. Both inventions are in the field of monitoring virtual network functions, and combining them would have predictably resulted in “monitoring and improving performance of cloud data centers and networks”, as indicated by Chitalia (¶ 2).

Regarding claim 9, El Khayat teaches: the congestion determination threshold includes at least one of a processing upper limit value for a received signal in the virtual machine, a processor usage rate, and an upper limit value of data transfer amount per unit time (¶ 40, “If the monitored system key performance indicator 202 exceed an upper threshold value 105-1 or fall below a lower threshold value 105-2, a scaling action of the application 200 of the virtual machines 201-1, . . . , 201-n may be caused by the scaler 103”).

Regarding claim 10, El Khayat teaches: in a case where the static hardware specification of the physical machine is higher than a prescribed reference specification, the virtual machine changes the congestion determination threshold to a value higher than a reference value (¶ 51, “In order to avoid these unnecessary scaling actions the lower threshold value 105-2 is adapted by the adaptation unit 101 by lowering it”).

Regarding claim 12, El Khayat teaches: in a case where the static hardware specification of the physical machine is lower than a prescribed reference specification, the virtual machine changes the congestion determination threshold to a value lower than a reference value (¶ 86, “Dynamically adapting the threshold values 105-1 and 105-2 for the system key performance indicator 202 during VNF run-time avoids auto-scaling oscillations”).

Regarding claim 15, El Khayat teaches: a parameter for congestion determination of the virtual machine is changed, instead of the congestion determination threshold (¶ 57, “In step S405 a scale-in action is executed that reduces the capacity of the application 200 by the configured number N of virtual machines”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/           Primary Examiner, Art Unit 2199